DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 06/28/2021 (“06-28-21 OA”), Applicant amended claim 1 in the response filed 08/25/2021 (“08/25/21 Remarks”).   
Claim(s) 1-7 are pending examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PG Pub 2014/0185264; hereinafter Chen) and Liang et al. (PG Pub 2015/0108635; hereinafter Liang).	

    PNG
    media_image1.png
    372
    704
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 2(d) provided above, Chen teaches a semiconductor package 300 comprising; 
at least one first die 307; 
at least one second die 305;  
5a plurality of conductive plugs 207; and 
a redistribution layer 203 comprising 
a first segment (annotated “1st seg” in Fig. 2(d) above) electrically connecting the first die to the second die and 
a second segment (all portions of 203 outside of the annotated “1st seg” collectively referred to as “2nd seg”) electrically isolated from the first segment to electrically connect the first die to the conductive plugs (Fig. 2(d));
Furthermore, the recited “electrically connecting the first die to the second die” and “electrically connect the first die to the conductive plug” (i.e., function) do not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.

    PNG
    media_image2.png
    452
    706
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1 provided above, Liang teaches  a semiconductor structure (title) comprising: at least one first die 150 (para [0018-0019]) includes a plurality of conductive pads 106 (para [0018]) connecting to a first surface (top) of a redistribution layer 108 (para [0021]), at least 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the first and second die to one another through the RDL, as taught by Liang, as an alternative option of redirecting electrical current between the dies.
10 Regarding claim 2, refer to the figures provided above, in the combination of Chen and Liang, Chen teaches the first die 307 is stacked on the second die 305 and the conductive plugs 207 (Fig. 2(d)). 
Regarding claim 3, refer to the figures provided above, in the combination of Chen and Liang, Chen teaches the first segment (1st seg) of the redistribution layer 203 is disposed between the first die 307 and the second die 305, and the second segment (2nd seg) of the redistribution layer is 15disposed between the first die and the conductive plugs (Fig. 2(d)).   
Regarding claim 4, refer to the figures provided above, in the combination of Chen and Liang, Chen teaches the first segment (1st seg) of the redistribution layer 203 is surrounded by the second segment of the redistribution layer (Fig. 2(d)).   
Regarding claim 5, refer to the figures provided above, in the combination of Chen and Liang, Chen teaches the zosecond dies 305 are arranged horizontally to parallel the conductive plugs 207 (Fig. 2(d)).     
Regarding claim 6, refer to the figures provided above, in the combination of Chen and Liang, Chen teaches a dielectric layer (not indexed; para [0019]) encasing the redistribution layer (Fig. 2(d)); a first insulative material 113 surrounding the first die; and 25a second insulative material 113 surrounding the second die and the 162019-1109-USconductive plugs 207 (Fig. 2(d)).   
Regarding claim 7, refer to the figures provided above, in the combination of Chen and Liang, Chen teaches a passivation layer 101 covering the second die 305 and the conductive 5plugs 207 (from the st portion” in Fig. 2(d) above) connected to the second die 305 and a second portion  (annotated “2nd portion” in Fig. 2(d) above) connected to the conductive plugs 207; and a plurality of solder bumps 211 mounted on the conductive layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

 /KYOUNG LEE/ Primary Examiner, Art Unit 2895